Citation Nr: 0821050	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  04-41 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1981 to April 
1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In May 2006, the 
Board remanded the appeal for the veteran to be provided with 
proper VCAA notice with respect to her claim to have 
psychiatric disability attributable to a personal and/or 
sexual assault.  Proper VCAA notice with respect to personal 
assault was subsequently provided in August 2006.  
Additionally, the veteran was provided VA examinations as 
requested on remand.  All elements of the prior remand have 
been completed and the case is now ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The diagnosis during service of situational adjustment 
and adjustment disorder with disturbance of conduct with 
immature traits, was a transitory psychiatric assessment, was 
not a chronic acquired psychiatric disorder, and this 
diagnosis has not been repeated at any time after service.  

3.  A preponderance of the competent clinical evidence on 
file is against a finding that current diagnoses of major 
depressive disorder, panic disorder with agoraphobia, and/or 
post-traumatic stress disorder (PTSD) are in any way causally 
related to any incident, injury or disease of active military 
service.  




CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in February 2003, 
prior to the issuance of the May 2003 rating decision now on 
appeal.  Because this VCAA notice was standard with respect 
to service connection claims, but not specific as to 
psychiatric claims involving personal assault, the Board 
remanded the appeal for provision of such notice.  Following 
remand, proper VCAA notice with respect to claims based upon 
personal assault was provided the veteran in August 2006.  
That notice specifically included reference to the types of 
post-service evidence of behavior changes and other evidence 
necessary to substantiate the claim.  Additionally, the 
veteran was provided VA examinations with a review of the 
clinical record and claims folder with a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The service 
medical and personnel records were collected, certain private 
treatment records were collected, and records of the 
veteran's treatment and counseling with VA were collected.  
Although the veteran identified certain other private 
treatment records, attempts to obtain these records were not 
entirely successful, in that responses indicated such records 
were unavailable.  All known available evidence has been 
collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include but are not limited to records of law 
enforcement authorities, mental health counseling centers, 
statements from family members, roommates and fellow service 
members.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Id.  

Analysis:  In January 2003, some 13 years after she was 
separated from service, the veteran filed a claim for service 
connection for PTSD due to sexual harassment.  She wrote that 
while attending a military club, a male service member asked 
her to dance and she refused.  She and her roommate went to 
the ladies room and when they returned, the male service 
member made derogatory comments to the effect she would 
choose another woman over him, and as she attempted to reply, 
the male service member punched her in the right eye.  She 
wrote that she was interviewed as a result of this incident 
which was labeled as an "alcohol-related incident," for which 
she was mandatorily enrolled in an alcohol rehabilitation 
program.  

The physical examination for enlistment in November 1988 
reveals that the veteran was psychiatrically and 
neurologically normal.  There was no relevant history 
reported by the veteran.  The service records reveal that the 
veteran was initially referred to mental health while 
stationed overseas in December 1989 because she had reported 
claustrophobia when wearing a gas mask.  This referral was 
required because the veteran was assigned as a security 
policeman with the US Air Force under a mandatory Personal 
Reliability Program (PRP), instituted through security 
policeman in the performance of those duties which might 
include protection of nuclear weapons.  Psychological testing 
revealed above average intelligence, some resistance to the 
evaluation process, some reluctance to self-disclosure, with 
an MMPI profile reflecting a tendency toward rebelliousness 
and poor adjustment to authority figures, the presence of 
impulsivity and acting-out potential.  No depression or 
anxiety were suggested.  The gas mask problem was resolved 
with a newer style mask.  

On December 31, 1989, New Year's Eve, the veteran and an 
enlisted man were involved in an altercation.  Some form of 
investigation was conducted, but no report of investigation 
is on file.  She was referred for alcohol evaluation and was 
noted to be 18 years of age, and had consumed five drinks 
over a 4-hour period.  The entirety of the service medical 
and service personnel records do not support a finding of 
sexual assault or harassment, but do indicate that the 
veteran and an enlisted man were involved in a physical 
altercation, which may have been precipitated by the enlisted 
man.  Following investigation, the veteran was provided a 
letter of reprimand for being involved in an "affray" with 
the enlisted man.  As a result of her evaluation, she was 
referred for evaluation.  The evaluation resulted in a 
finding that the veteran was a problem drinker and she was 
enrolled in an alcohol treatment program.  

A medical record disclosed that the veteran had been struck 
in or above the right eye where she was cut or abraded 
because of a ring.  This appears to have been a superficial 
wound which was treated without identifiable residual.  

Subsequent to the altercation at the club, the veteran was 
found by command authorities to have committed additional 
minor disciplinary infractions including failing to attend an 
appointment, issuing a bad check, and having an overdue club 
account and she was initiated for administrative discharge 
for a pattern of minor disciplinary infractions.  

She was subsequently seen for a second command-directed 
mental health evaluation.  The treatment record states that 
the veteran "feels the fight was an isolated incident and she 
did not start it."  She wanted to stay in the Air Force, but 
did not feel suited to the security police career field.  She 
reported minor problems in high school with some suspensions 
but nothing serious.  The assessment was an adjustment 
disorder with disturbance of conduct relative to the 
altercation at the club.  

Because of the alcohol-related incident and minor 
disciplinary infractions, the veteran's PRP certification was 
permanently removed, so she could not continue in the 
security police career field.  Although she evidenced an 
interest in remaining in the Air Force, and mental health 
personnel recommended her for cross training, command 
authorities initiated discharge proceedings because she was 
not felt to be suitable for continued military service.  

Additionally counseling with respect to her PRP 
decertification in March 1990 continued the assessment of 
adjustment disorder with disturbance of conduct and immature 
traits.  Mental health evaluation several days before the 
veteran was separated from service resulted in a finding of a 
situational adjustment problem.  The veteran was separated 
from service administratively with a general, under honorable 
conditions, discharge for a pattern of minor disciplinary 
infractions.  

The physical examination for separation in March 1990 noted 
that she was neurologically and psychiatrically normal.  
There was no finding of a chronic acquired psychiatric 
disorder.  Moreover, in the accompanying report of medical 
history completed by the veteran at the time she was 
separated, she affirmatively answered in the negative to 
questions as to whether she had frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or periods of unconsciousness.  

A private Long Beach Mental Health Center Adult Initial 
Assessment Form includes the veteran's complaints of 
inability to function because of depression and anxiety.  It 
was noted that she had no prior psychiatric hospitalization, 
but in 2001 had been in outpatient treatment for three to 
four months, and had been prescribed Xanax for about a month 
for anxiety.  She denied drug abuse, but reported drinking up 
to three glasses of wine or beer to help her sleep, and had 
been drinking daily since December 2002.  She was living 
alone, had graduated from high school, and had completed a 
Bachelor of Art's degree.  She had been arrested in April 
2001 for allegedly breaking a window, but not jailed.  She 
reported that she was in "an abusive relationship at the 
time."  This initial assessment resulted in Axis I diagnoses 
of mood disorder, not otherwise specified, rule out bipolar 
disorder, and alcohol dependence.  

In January 2003, some 13 years after service separation, the 
veteran was evaluated by Los Angeles County Department of 
Mental Health.  She provided an approximate 10-year history 
of symptoms of depression and the assessment was depression 
versus obsessive-compulsive disorder, versus panic disorder.  

In April 2003, a private family shelter organization wrote 
that the veteran was involved in domestic violence counseling 
at their organization from April to July 2001.  The letter 
specifically noted that treatment did not involve sexual 
trauma, and testing of mental status was not performed.  

In March 2003, the veteran initiated treatment with VA on an 
outpatient basis and it was noted that she was eligible at 
this time for treatment "related to military sexual trauma 
only."  At this time, the veteran did report a sexual trauma 
during military service.  She also reported that she got into 
"several abusive relationships with men, and was sexually 
assaulted at least once, on a date following service."  In 
May 2004, she reported receiving a medical discharge under 
honorable conditions.  In May 2004 there was a discussion 
about an incident that occurred several weeks earlier in 
which she was abused by her date.  She implied that her date 
may have also sexually assaulted her, but did not feel 
comfortable stating this definitively.  The assault during 
service was discussed, but she also declined to answer 
questions about whether a sexual assault occurred along with 
the military physical assault she had described.  In March 
2004, the veteran reported that "most of her problems started 
in 1997, shortly after she got married and began seeking help 
then by seeing a therapist.  Since then, she has had 
depressive symptoms off-and-on, however, the above symptoms 
have worsened since about 2000."  She reported starting to 
have panic attacks in 1998.  In March 2004, it was noted that 
the veteran had "a history of untreated major depression 
dating back as far as 1997, as well as post-traumatic stress 
disorder."  In May 2004, she reported having been in "at 
least three relationships that have involved physical 
violence.  She has a history of one date rape."  In May 2004, 
she discussed the physical assault during service overseas, 
and reported that this individual "later begged her 
forgiveness and ultimately persuaded her to date him."  She 
then reported that during "the time they dated, she says he 
sexually assaulted her."  In May 2004, the veteran described 
feeling damaged by abuse that she has experienced and also by 
a recent diagnosis of herpes.  It was noted by the VA 
treating psychologist that the veteran was "engaging in 
numerous distortions, including idea that she is one of only 
very few people with herpes and that she can never have a 
relationship because of it.  Patient also is attributing 
ambiguous symptoms to herpes, even though doctors have told 
her they are not related."  The prevailing diagnoses 
contained in these outpatient treatment records are major 
depressive disorder, PTSD, with panic disorder secondary to 
PTSD, and rule out bipolar disorder.  

In September 2006, the veteran was provided a VA examination 
by a VA psychiatrist.  The report begins with a statement 
that the veteran's records were reviewed and that they 
"indicate that she was involved in a sexual assault on New 
Year's Eve in 1989."  The report indicates that the veteran 
informed the VA physician that she had been experiencing 
severe anxiety attacks after she returned home from the 
service which were worsening with time.  Records indicated 
that she had been enrolled in a panic disorder group as well 
as individual psychotherapy commencing in January 2003 
through most of 2004.  It was also noted that she had been 
seen in 1997 for depression, and began experiencing panic 
attacks in 1998 with worsening depression since 2000.  The 
physician reported that there was no evidence of psychosis, 
and the veteran had never been psychiatrically hospitalized.  
She started attending the Long Beach Mental Health Clinic in 
2003 and was prescribed psychiatric medication.  She was 
married in 1997 and divorced in February 1998, and had now 
remarried.  The physician's diagnosis was major depression, 
PTSD, and panic disorder.  He provided an addendum statement 
to the examination stating that the claims folder and 
examination of the veteran established a diagnosis of PTSD 
secondary to a sexual assault in the service.  He further 
wrote that "best evidence indicates that the patient's 
symptoms of PTSD, depression, and panic attacks began during 
the claimant's active service."  

Also in September 2006, the veteran was provided a VA 
examination by a staff psychologist.  The report indicates 
that the physician had access to and review of the claims 
folder.  A battery of psychological testing was provided.  
The record revealed ongoing psychiatric outpatient treatment 
from 2003 forward.  The psychologist's review of the 
objective record led him to write that the veteran was 
assaulted by an enlisted man at a military club overseas and 
that the military records suggested that this was an 
"alcohol-related incident" and that the veteran was described 
as a problem drinker.  The assault resulted in a cut above 
the veteran's right eye and a black eye.  The veteran then 
described the incident of being struck in the face by the 
enlisted man but denied any sexual molestation.  Following 
service, the veteran reported becoming involved in 2000 with 
two abusive relationships with boyfriends, each of which 
lasted for three months, and in each "she said that she was 
physically abused."  The psychologist noted that the 
objective record did not reveal psychiatric treatment until 
many years after her military discharge.  It was noted that 
she had been arrested for breaking windows in 2001, though 
she was not convicted of a crime.  Following service, she 
attended Columbia College in Chicago and received a Bachelor 
of Art's Degree.  

Mental status examination at this time provided no indication 
of impairment of thought process or communication.  She 
maintained good eye contact and was cooperative and behavior 
was appropriate.  She was casually dressed with good hygiene 
and required no assistance with basic activities of daily 
living.  She was oriented to person, place and time, but felt 
her ability to concentrate had declined "over the past 5-
6 years," and reported misplacing objects, missing 
appointments and forgetting what she was doing.  Because of 
this, she had difficulty working, or forgets when she is 
supposed to work because of impaired memory.  She again 
provided a ten-year history of panic attacks.  The VA 
psychologist then reviewed the criteria for a valid diagnosis 
of PTSD and wrote that it was not clear, based upon the 
veteran's description of the traumatic event during service 
that the criteria of being confronted with an event that 
involved actual or threatened death or serious injury, was 
actually met.  He also wrote that it was noteworthy that 
information in the claims folder suggested that the veteran 
later dated the man who struck her.  She also endured 
physically abusive relationships with men after leaving 
military service.  She did describe a number of symptoms 
suggestive of PTSD, including nightmares, flashbacks, and 
intrusive thoughts.  The VA psychologist wrote that most of 
these symptoms occurred well after the traumatic event.  The 
diagnostic impression was, again, major depressive disorder, 
PTSD, and panic disorder with agoraphobia.  The VA 
psychologist wrote, in conformance with the requested 
opinions, that the records reviewed from service 
substantiated that the veteran had been assaulted, but also 
that she had been involved in several physically abusive 
relationships after military service.  After the assault 
during service and discharge, she successfully completed an 
undergraduate degree, had a child, and appeared to be coping 
adequately.  She did not seek consistent psychiatric 
treatment until 2003, and her mental health condition now 
appears to be more severe.  The psychologist rated the trauma 
experienced by her during military service as "relatively 
low."  The most he could say was that it "might have" 
contributed to her current psychiatric condition.  Other 
traumatic experiences after her military service appeared to 
have been more causative of her present psychiatric 
condition.  

Subsequent to these examinations, the VA psychiatrist who had 
first examined the veteran on remand wrote that he was not 
aware of other traumatic experiences outside of military 
service, although he was provided access to and review of the 
claims folder.  However, subsequently the VA psychiatrist 
wrote that he had discussed this case with the VA 
psychologist.  Traumatic events experienced by the veteran 
following service separation were noted as was the fact that 
trauma described during military service was largely 
unsubstantiated by history or records.  The psychiatrist 
wrote that after further review of the case and the traumas 
incurred by the veteran after the military, it was his belief 
that the original conclusion of the VA psychologist that 
military trauma was not responsible for the majority of the 
patient's present symptoms was correct.  That is, the 
psychiatrist retracted his earlier conclusion that the 
veteran had psychiatric disability attributable to a sexual 
trauma during service.  

The Board finds that a preponderance of the evidence on file 
is against the veteran's claim to have an acquired 
psychiatric disorder, including PTSD, as a result of 
incidents or injuries during her ten months of military 
service.  In advancing her claim, the veteran has routinely 
referred to the assault during service as sexual in nature.  
However, regardless of what may have precipitated the 
altercation, the objective record on file does not 
substantiate any form of sexual assault.  What is 
substantiated is a physical altercation between the veteran 
and a fellow service member who were drinking.  The veteran 
sustained a single blow to the face for which she received 
treatment, and there is no indication that this has resulted 
in any identifiable chronic disability.  

The veteran was seen during service by mental health 
personnel regarding her security police PRP certification and 
she did receive a diagnosis of an adjustment disorder with 
disturbance of conduct and immature traits and also a 
"situational adjustment problem," but there was no diagnosis 
of a chronic acquired psychiatric disorder, and the physical 
examination for separation noted that she was psychiatrically 
normal.  Additionally, in the accompanying report of medical 
history completed by the veteran herself at separation, she 
specifically endorsed having no psychiatric symptoms such as 
trouble sleeping, depression or excessive worry, loss of 
memory, or nervous trouble of any sort.  Moreover, there is 
certainly no objective evidence which shows or suggests a 
chronicity of symptomatology consistent with those now 
chronically shown many years after service separation.  As 
pointed out by the VA examining psychologist, following 
service separation, the veteran successfully completed an 
undergraduate degree, had a child, and appeared to be coping 
adequately.  

The first psychiatric care or counseling provided following 
service was some seven years later in 1997, at a time that 
the veteran was involved in a brief marriage and had a child.  
She is not shown to have objectively sought ongoing 
psychiatric care or treatment until 2003, some 13 years after 
service separation, and the objective evidence on file shows 
that following service separation, she was involved in 
several abusive relationships, a failed marriage, and had 
other personal and employment problems.  

Although the VA examining psychiatrist initially provided a 
report of examination supportive of the veteran's claim, that 
report objectively demonstrated an essential flaw in that 
this doctor concluded that the veteran had been the victim of 
a sexual assault on New Year's Eve in 1989.  No sexual 
assault is identified in any objective evidence on file.  
Additionally, that doctor reported that he was unaware of any 
post-service abuse problems, although he is noted to have had 
access to the same records that the VA psychologist reviewed 
in arriving at an alternate conclusion, which was very well 
supported in the objective record.  This report also 
concluded that the veteran's symptoms of PTSD, depression, 
and panic attacks "began during the claimant's active 
service," but the objective evidence on file from service 
and thereafter also does not in any way support such a 
conclusion.  The veteran was seen by mental health on several 
occasions during service, and there was no finding or 
diagnosis (or objectively documented symptoms) of PTSD, 
depression, and panic attacks, but rather a situational 
adjustment problem and adjustment disorder with disturbance 
of conduct with immature traits, a diagnosis that is shown to 
have been acute and transitory, and which has never been 
repeated following service separation.  He certainly spent no 
time discussing the diagnoses made during service and 
attempting to explain how they were somehow consistent with 
or the etiological origin of current diagnoses of PTSD, 
depression, or panic attacks.  Ultimately, it is clear that 
this VA doctor may have had access to the veteran's claims 
folder and clinical record, but his initial report 
demonstrates he spent little or no time actually reviewing 
it, and instead based his report entirely on the subjective 
statements made by the veteran.  As a result, that doctor's 
initial report is fundamentally flawed and of minimal 
probative value.     

After these two physicians conferred, the VA psychiatrist 
altered his opinion in an October 2007 addendum to concur 
with the VA psychologist attributing the causal onset of the 
veteran's current psychiatric symptoms to incidents which 
occurred after she was separated from service.  While each 
examining physician noted that it was possible that the 
single punch documented in service contributed to the 
veteran's current psychiatric problems, these statements are 
essentially speculative and in the nature of "possibility" 
not probability.  The objective evidence on file certainly 
does not support a finding that the veteran now manifests 
chronic depression, PTSD, and a panic disorder as a result of 
being once punched in the face during an isolated incident 
which occurred at an overseas enlisted club on New Year's Eve 
between individuals who had been consuming alcohol.  The 
service personnel records do report that an investigation was 
conducted, and the veteran was found to be at fault in an 
alcohol-related incident.  Although she routinely claims that 
nothing happened to the enlisted man who punched her, the 
Board finds this extremely doubtful in light of the fact that 
the veteran was physically injured from the punch and that 
military authorities were well aware of the incident and both 
participants.  Instead, the objective evidence clearly shows 
that the veteran's current psychiatric diagnoses only became 
manifest years after service separation, after a series of 
post-service events and stressors of much more significant 
and cumulative magnitude had occurred in her life.  

Additionally, the Board does not find the veteran's 
contentions in advancing this appeal to be particularly 
consistent or entirely credible.  Again, the appellant has 
consistently told mental health personnel that she was the 
victim of a sexual assault during service, but no such 
assault is corroborated in any objective evidence on file.  
The altercation is reported to have arisen as a result of 
request to dance followed by a later mean-spirited accusation 
of homosexuality by the male service member.   This incident 
took place in a crowded club, and consisted of no more than a 
verbal insult and a single punch being received by the 
veteran.  

VA outpatient treatment records provide evidence of other 
credibility issues when the veteran informed a VA clinician 
that she received a medical discharge, which she did not.  
Although the veteran has never reported this particular 
statement at any time during service or to either of her VA 
examining physicians, she on one occasion informed outpatient 
treatment personnel that the enlisted man who punched her 
later sexually assaulted her at some later occasion when they 
were dating.  There is certainly no objective evidence that 
this incident occurred, and it seems likely under the 
circumstances presented in this case that if this incident 
did occur some time between the New Year's Eve party and the 
veteran's subsequent separation in April 1990, that she would 
have reported it to command authorities in her efforts to 
avoid the pending administrative separation.  Other 
outpatient treatment records discuss a more recent problem 
that the veteran had with a date and although she implied 
that this date might also have sexually assaulted her, she 
would not state this definitely.  The same record notes that 
the veteran declined to answer a question about whether a 
sexual assault occurred along with the military physical 
assault she described.  

It is also noteworthy that there are several comments in the 
outpatient treatment records which clearly note a history of 
untreated major depression dating back to 1997, and a panic 
disorder dating to 1998, long after the veteran was separated 
from service but around the time she has reported being 
involved in post-service abusive relationships.  Finally, one 
VA outpatient clinician wrote that the veteran was "engaging 
in numerous distortions," in discussing her problems.  That 
the veteran was in fact involved in post-service abusive 
relationships is distinctly corroborated in an April 2003 
letter provided by a private suburban family shelter, 
although this brief statement specifically indicated that 
this was physical and not sexual trauma.  

In summary, the Board finds that a preponderance of the 
evidence is against a finding that any of the veteran's 
current psychiatric symptoms and diagnoses are attributable 
to a single verbal dispute and punch which occurred during 
military service.  As noted by the September 2006 examining 
psychologist, the "trauma experienced during her military 
experience was rated as relatively low."  There is an absence 
of objective evidence showing signs and symptoms of chronic 
psychiatric disability during service, and following service 
separation, until a time when the veteran was clearly 
involved in post-service abusive relationships, a failed 
short marriage, the birth of a child, and other stressors of 
daily life.  The veteran's current diagnoses of major 
depression, PTSD, panic attacks, agoraphobia, and rule out 
bipolar disorder were not incurred or aggravated in military 
service are shown to have had onset years after service 
separation.  Although diagnosed with a situational adjustment 
disorder with disturbance of conduct and immature traits 
during service, this is shown to have been an acute and 
transitory diagnosis, and there has been no findings of 
adjustment disorder in any of multiple examinations and 
psychiatric treatment over the ensuing years.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder, is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


